         Case 1:16-cv-10386-LTS Document 520 Filed 08/02/21 Page 1 of 14




                             UNITED STATES DISTRICT COURT

                               DISTRICT OF MASSACHUSETTS

ALEXANDER STYLLER, INTEGRATED
COMMUNICATIONS & TECHNOLOGIES
INC., JADE CHENG, JASON YUYI,
CATHY YU, CAROLINE MARAFAO
CHENG, PUSHUN CHENG, CHANGZHEN
NI, JUNFANG YU, MEIXIANG CHENG,
FANGSHOU YU, AND CHANGHUA NI

                        Plaintiffs,
                                                        Civil Action No. 1:16-CV-10386 (LTS)
v.

HEWLETT-PACKARD FINANCIAL
SERVICES COMPANY, HEWLETT-
PACKARD FINANCIAL SERVICES
(INDIA) PRIVATE LIMITED, HP INC.,
HEWLETT PACKARD ENTERPRISE
COMPANY, AND DAVID GILL,

                        Defendants.


                 DECLARATION OF LUKE NIKAS IN OPPOSITION TO DEFENDANTS’
                            MOTION FOR SUMMARY JUDGMENT


        I, Luke Nikas, Esq., a member of the New York State Bar admitted pro hac vice to the

Bar of this Court, declare as follows:

1. I am an attorney at the law firm of Quinn Emanuel Urquhart & Sullivan, LLP. I, along with

     my colleagues, represent Plaintiffs in the above-captioned litigation. I submit this declaration

     in opposition to Defendants’ Motion for Summary Judgment.

2. Attached hereto as Exhibit 1 is a true and correct copy of Hewlett-Packard Company’s (“HP”)

     Schedule 14A Proxy Statement regarding HP’s acquisition of 3Com Corporation, filed with

     the Securities and Exchange Commission (“SEC”) on November 9, 2009, and available at

     https:/sec.gov/Archives/edgar/data/0000047217/00011046590906.

                                                  1
        Case 1:16-cv-10386-LTS Document 520 Filed 08/02/21 Page 2 of 14




3. Attached hereto as Exhibit 2 is a true and correct copy of an email exchange between Ryan

   Quinn and Alexander Styller from October 24, 2010, attaching the registration for Plaintiff

   Integrated Communications & Technologies, Inc.’s (“ICT”) Representative Office in China,”

   bearing bates range beginning ICT0256680.

4. Attached hereto as Exhibit 3 is a true and correct copy of the publicly available criminal law

   of the People’s Republic of China.

5. Attached hereto as Exhibit 4 is a true and correct copy of an email dated March 25, 2011 from

   Bevan Goodwin to Tom Harris, bearing bates range beginning DEF0000939.

6. Attached hereto as Exhibit 5 is a true and correct copy of an email chain dated April 28, 2011

   between Ryan Quinn, Alex Styller, and Jade Cheng, bearing bates range ICT0569088-95.

7. Attached hereto as Exhibit 6 is a true and correct copy of a spreadsheet purportedly relating

   to the equipment returned to Defendants after lease for use in the Commonwealth Games (the

   “CWG Goods”), bearing bates range DEF0000546 (the “Master List”).

8. Attached hereto as Exhibit 7 is a true and correct copy of an email dated June 14, 2011 from

   Alexander (“Mike”) Pekar to Alex Styller, bearing bates range beginning ICT0002192.

9. Attached hereto as Exhibit 8 is a true and correct copy of an email chain between Bevan

   Goodwin, Tom Harris and others from June 15, 2011, bearing bates range beginning

   DEF0000962.

10. Attached hereto as Exhibit 9 is a true and correct copy of an email chain between Bevan

   Goodwin, Manoj Kanodia, and others from July 26, 2011, bearing bates range beginning

   DEF0000984.




                                               2
        Case 1:16-cv-10386-LTS Document 520 Filed 08/02/21 Page 3 of 14




11. Attached hereto as Exhibit 10 is a true and correct copy of an email dated August 16, 2011,

   from Scott McKenzie of HP’s Global Trade division to Edward Chin, bearing bates range

   beginning DEF0000989.

12. Attached hereto as Exhibit 11 is a true and correct copy of an email drafted by JT Silvestri

   dated August 18, 2011, bearing bates number DEF0002342.

13. Attached hereto as Exhibit 12 is a true and correct copy of the Master Service Agreement

   between Defendant Hewlett-Packard Financial Services (“HPFS”) and TT-Global, Ltd.

   (“TTG”), bearing bates range beginning DEF0001141.

14. Attached hereto as Exhibit 13 is a true and correct copy of an email chain between Alex Pekar

   and JT Silvestri dated September 12, 2011, bearing bates range beginning DEF0001529.

15. Attached hereto as Exhibit 14 is a true and correct copy of an email from Alex Styller to Jade

   Cheng dated September 26, 2011, bearing bates number ICT0031431.

16. Attached hereto as Exhibit 15 is a true and correct copy of an email from Jade Cheng to Alex

   Styller and Ryan Quinn, dated October 14, 2011, bearing bates range ICT0231244-45.

17. Attached hereto as Exhibit 16 are true and correct copies of the agreements between ICT,

   Shinto Creative Elements Private Limited (“Shinto”), and HPFS (India), including the

   Wholesale Sale Agreement, the Shinto Purchase Order, and the Referral and Revenue Share

   Agreement dated December 6, 2011, bearing bates range beginning DEF0002553.

18. Attached hereto as Exhibit 17 is a true and correct copy of the Purchase Order between ICT

   and Shinto dated December 6, 2011, bearing bates range ICT0002982-83.

19. Attached hereto as Exhibit 18 is a true and correct copy of an email chain between Mike Pekar

   and various HPFS personnel from December 2011, bearing bates range DEF0001960-65.




                                                3
        Case 1:16-cv-10386-LTS Document 520 Filed 08/02/21 Page 4 of 14




20. Attached hereto as Exhibit 19 is a true and correct copy of an email dated December 22, 2011

   from Jim O’Grady to various HPFS employees, bearing bates range beginning DEF0001673.

21. Attached hereto as Exhibit 20 is a true and correct copy of an email chain between Alex Styller,

   Ryan Quinn, and Mike Pekar date May 4, 2012, bearing bates range beginning ICT0028659.

22. Attached hereto as Exhibit 21 is a true and correct copy of an email chain between Alex Styller

   and Ryan Quinn dated September 23, 2012, bearing bates range beginning ICT0771855.

23. Attached hereto as Exhibit 22 is a true and correct copy of an email chain between Ryan Quinn

   and Alex Styller dated September 24, 2012, bearing bates range beginning ICT0559934.

24. Attached hereto as Exhibit 23 is a true and correct copy of emails from Ryan Quinn to Alex

   Styller dated September 25, 2012 and containing email attachments, bearing bates range

   beginning ICT0222023.

25. Attached hereto as Exhibit 24 is a true and correct copy of an email chain between Ryan Quinn

   and Alex Styller dated September 29, 2012, bearing bates range beginning ICT0604481.

26. Attached hereto as Exhibit 25 is a true and correct copy of an email chain between Mark

   Rashid, Edward Chin, and Tom Harris dated October 9, 2012, bearing bates range beginning

   DEF0002890.

27. Attached hereto as Exhibit 26 is a true and correct copy of an email chain between Edward

   Chin and Tom Harris dated October 10, 2012, bearing bates range beginning DEF0001109.

28. Attached hereto as Exhibit 27 is a true and correct copy of an email chain between Tom Harris

   and Kevan Bartley dated October 10, 2012, bearing bates range beginning DEF0001113.

29. Attached hereto as Exhibit 28 is a true and correct copy of an email between Tom Harris,

   Edward Chin, and other HPFS personnel dated October 10, 2012, bearing bates range

   DEF0001117.



                                                 4
         Case 1:16-cv-10386-LTS Document 520 Filed 08/02/21 Page 5 of 14




30. Attached hereto as Exhibit 29 is a true and correct copy of an email chain between Edward

    Chin and Tom Harris, dated October 17, 2012, and bearing bates range beginning DEF0001120.

31. Attached hereto as Exhibit 30 is a true and correct copy of the list of the unsold CWG Goods

    in PDF form, dated November 7, 2012, bearing bates range beginning DEF0002386.

32. Attached hereto as Exhibit 31 is a true and correct copy of H3C’s appraisal report December

    9, 2012 and submitted to the Beijing Public Security Bureau (“PSB”), bearing bates number

    DEF0002568.1

33. Attached hereto as Exhibit 32 is a true and correct copy of H3C’s appraisal report submitted

    to the PSB dated December 9, 2012, bearing bates number ICT0789736.

34. Attached hereto as Exhibit 33 is a true and correct copy of a document from the PSB’s case

    dated December 9, 2012, bearing bates number ICT0001984.

35. Attached hereto as Exhibit 34 is a true and correct copy of a document from the Chinese

    authorities’ case file dated December 9, 2012, bearing bates number ICT0001998.

36. Attached hereto as Exhibit 35 is a true and correct copy of a document from the Chinese

    authorities’ case file dated December 9, 2012, bearing bates number ICT0001999.

37. Attached hereto as Exhibit 36 is a true and correct copy of a document from the Chinese

    authorities’ case file dated December 9, 2012, bearing bates number ICT0002020.

38. Attached hereto as Exhibit 37 is a true and correct copy of a document from the Chinese

    authorities’ case file dated December 9, 2012, bearing bates number ICT0002033.

39. Attached hereto as Exhibit 38 is a true and correct copy of H3C’s Petition submitted to the

    PSB dated December 9, 2012, bearing bates range ICT0789856-57.




1
    All Mandarin documents have been filed with certified English translations.

                                                5
        Case 1:16-cv-10386-LTS Document 520 Filed 08/02/21 Page 6 of 14




40. Attached hereto as Exhibit 39 is a true and correct copy of H3C’s Petition submitted to the

   PSB dated December 9, 2012, bearing bates ranges ICT0018135-36 and ICT0802104-05.

41. Attached hereto as Exhibit 40 is a true and correct copy of an email from Mike Pekar to Alex

   Styller dated December 24, 2012, bearing bates range beginning ICT0001269.

42. Attached hereto as Exhibit 41 is a true and correct copy of an email from Mike Pekar to Ryan

   Quinn dated December 24, 2012, bearing bates range beginning ICT0714984.

43. Attached hereto as Exhibit 42 is a true and correct copy of a letter written by H3C in the PSB’s

   case file dated December 27, 2012, bearing bates range beginning ICT0789796.

44. Attached hereto as Exhibit 43 is a true and correct copy of an email from Mike Pekar to Ryan

   Quinn dated December 27, 2012, bearing bates range beginning ICT0794147.

45. Attached hereto as Exhibit 44 is a true and correct copy of an email chain between Alex Styller

   and Ryan Quinn dated December 29, 2012, bearing bates range ICT0556440-41.

46. Attached hereto as Exhibit 45 is a true and correct copy of a phone record from the PSB’s case

   file dated January 10, 2013, bearing bates range beginning ICT0789798.

47. Attached hereto as Exhibit 46 is a true and correct copy of a letter from the People’s

   Procuratorate of Haidian District Beijing (the “prosecutor”) to the PSB, dated January 16, 2013,

   bearing bates range ICT0802102-03.

48. Attached hereto as Exhibit 47 is a true and correct copy of an email from Ryan Quinn to JT

   Silvestri dated January 31, 2013, bearing bates range DEF0002023-26.

49. Attached hereto as Exhibit 48 are true and correct copies of excerpts from the package of

   documents Alexander Styller sent to the Chinese Authorities in February 2013, bearing bates

   ranges beginning ICT0801637, ICT0801647, ICT0801660, ICT0801714, ICT0801643,

   ICT0801659, ICT0801668, and ICT0801734.



                                                 6
        Case 1:16-cv-10386-LTS Document 520 Filed 08/02/21 Page 7 of 14




50. Attached hereto as Exhibit 49 is a true and correct copy of an email chain between David Gill

   and Alex Styller dated February 25, 2013, bearing bates range beginning DEF0001382.

51. Attached hereto as Exhibit 50 is a true and correct copy of an investigation note in the PSB’s

   case file dated March 2, 2013, bearing bates number ICT0789800.

52. Attached hereto as Exhibit 51 is a true and correct copy of an email chain between Alex Styller

   and David Gill dated March 12, 2013, bearing bates range beginning DEF0002573.

53. Attached hereto as Exhibit 52 is a true and correct copy of an email from David Gill to Alex

   Styller dated March 14, 2013, containing a .jpg email attachment, bearing bates range

   beginning ICT0003419.

54. Attached hereto as Exhibit 53 is a true and correct copy of David Gill’s .jpg email attachment

   in Exhibit 52, bearing bates number DEF0002576.

55. Attached hereto as Exhibit 54 is a true and correct copy of a letter from the PSB to the

   prosecutor dated March 14, 2013, bearing bates range ICT0789740-41.

56. Attached hereto as Exhibit 55 is a true and correct copy of an email chain between David Gill

   and Alex Styller dated March 14, 2013 through March 18, 2013, bearing bates range beginning

   DEF0002115.

57. Attached hereto as Exhibit 56 is a true and correct copy of an email chain between Daivd Gill

   and Alex Styller dated March 19, 2013, bearing bates range DEF0001406-14.

58. Attached hereto as Exhibit 57 is a true and correct copy of an email chain between David Gill

   and Alex Styller dated March 20, 2013, bearing bates range DEF0001421-23.

59. Attached hereto as Exhibit 58 is a true and correct copy of an email chain between Kevan

   Bartley of HPFS and Ricky Fung of TTG dated March 21, 2013, bearing bates range

   DEF0002136-41.



                                                7
        Case 1:16-cv-10386-LTS Document 520 Filed 08/02/21 Page 8 of 14




60. Attached hereto as Exhibit 59 is a true and correct copy of a draft of David Gill’s letter to the

   PSB dated March 25, 2013, bearing bates range beginning DEF0001431.

61. Attached hereto as Exhibit 60 is a true and correct copy of a letter from HP China to the PSB

   dated April 2, 2013, bearing bates number ICT0789802.

62. Attached hereto as Exhibit 61 is a true and correct copy of an email chain between David Gill

   and ICT’s attorney, Les Riordan, dated April 3, 2013, bearing bates range DEF0002147-49.

63. Attached hereto as Exhibit 62 is a true and correct copy of a screenshot of a blank appraisal

   report template dated April 17, 2013, bearing bates number DEF0002587.

64. Attached hereto as Exhibit 63 are true and correct copies of English translations of a letter

   written by H3C and submitted to the PSB, bearing bates numbers ICT0002094, ICT0259193,

   ICT0734766, and ICT0791783 (“H3C Cover Letter”).

65. Attached hereto as Exhibit 64 is a true and correct copies of the original, Mandarin-language

   H3C Cover Letter, bearing bates numbers ICT0734765, ICT0791782 .and ICT0259192.

66. Attached hereto as Exhibit 65 is a true and correct copy of the H3C Cover Letter dated May

   2, 2013, bearing bates number ICT0018060.

67. Attached hereto as Exhibit 66 is a true and correct copy of an email chain between Kevan

   Bartley, Ross West, and Jim O’Grady dated May 10, 2013, bearing bates range beginning

   DEF0001843.

68. Attached hereto as Exhibit 67 is a true and correct copy of an email chain between David Gill

   and Les Riordan dated May 21, 2013, bearing bates range DEF0001511-15.

69. Attached hereto as Exhibit 68 is a true and correct copy of the PSB’s Interrogation of Wang

   You, dated May 23, 2013, bearing bates range ICT0789807-09.




                                                 8
        Case 1:16-cv-10386-LTS Document 520 Filed 08/02/21 Page 9 of 14




70. Attached hereto as Exhibit 69 is a true and correct copy of the PSB’s Interrogation of Wang

   You, dated May 23, 2013, bearing bates range ICT0018035-37.

71. Attached hereto as Exhibit 70 is a true and correct copy of an email correspondence from June

   2013 between Alex Styller and Ma Li, Cathy Yu’s Chinese defense attorney, bearing bates

   range beginning ICT0793330.

72. Attached hereto as Exhibit 71 is a true and correct copy of one page of a report submitted to

   the PSB, bearing bates number ICT0001995.

73. Attached hereto as Exhibit 72 are true and correct copies of Jade Cheng, Cathy Yu, and Jason

   Yuyi’s (“Individual Plaintiffs”) letters from the prosecutor releasing them from detention dated

   July 18, 2013, bearing bates numbers ICT0789756, ICT0789758, and ICT0789760 (the “Bail

   Letters”).

74. Attached hereto as Exhibit 73 is a true and correct copy of Jade Cheng’s Rights and

   Obligations while Released on Bail, dated July 18, 2013, bearing bates number ICT0789762.

75. Attached hereto as Exhibit 74 are true and correct copies of correspondence from Defendants’

   outside counsel, G. Daniel McCarthy, to ICT’s counsel, Les Riordan.

76. Attached hereto as Exhibit 75 is a true and correct copy of an email chain between Kevan

   Bartley and Tin Fou dated December 10, 2013, bearing bates range beginning DEF0001330.

77. Attached hereto as Exhibit 76 is a true and correct copy of ICT’s transaction-level sales data

   in China from January 2012 to January 2013, bearing bates number ICT0783078.

78. Attached hereto as Exhibit 77 is a true and correct copy of ICT’s Profit and Loss statement

   from 2010 through December 2013, bearing bates number ICT0783077.

79. Attached hereto as Exhibit 78 is a true and correct copy of an email from Jade Cheng to Alex

   Styller and Ryan Quinn dated July 16, 2014, bearing bates number ICT0532121.



                                                9
       Case 1:16-cv-10386-LTS Document 520 Filed 08/02/21 Page 10 of 14




80. Attached hereto as Exhibit 79 are true and correct copies of the prosecutor’s “Decision on

   Relief of Bail Pending Trial” for the Individual Plaintiffs dated July 17, 2014, bearing bates

   numbers ICT0789768, ICT0789770, ICT0789772.

81. Attached hereto as Exhibit 80 is a true and correct copy of a publicly available press release

   from U.S. Department of Justice entitled “[HP] Russia Pleads Guilty to and Sentenced for

   Bribery of Russian Government Officials,” dated September 11, 2014, available at

   https://www.justice.gov/opa/pr/hewlett-packard-russia-pleads-guilty-and-sentenced-bribery-

   russian-government-officials.

82. Attached hereto as Exhibit 81 is a true and correct copy of Jade Cheng’s notarized No Crime

   Letter dated December 24, 2015, bearing bates number ICT0789775.

83. Attached hereto as Exhibit 82 is a true and correct copy of Jason Yuyi’s notarized No Crime

   Letter dated May 4, 2016, bearing bates range beginning ICT0789786 and ICT0789788.

84. Attached hereto as Exhibit 83 is a true and correct copy of a phone record from the PSB’s case

   file dated August 5, 2016, bearing bates range beginning ICT0789840.

85. Attached hereto as Exhibit 84 is a true and correct copy of relevant transcript excerpts from

   the deposition of Plaintiffs’ counterfeiting expert, Xuanlai Fang, taken on February 3, 2020.

86. Attached hereto as Exhibit 85 is a true and correct copy of relevant transcript excerpts from

   the deposition of Defendants’ counterfeiting expert, Shelley Raina, taken on February 5, 2020.

87. Attached hereto as Exhibit 86 is a true and correct copy of a publicly available SEC Press

   Release entitled, “SEC Charges HP Inc. With Disclosure Violations and Control Failures,”

   dated September 30, 2020, available at https://www.sec.gov/news/press-release/2020-241.

88. Attached hereto as Exhibit 87 is a true and correct copy of the relevant transcript excerpts

   from the deposition of Kevan Bartley, taken on November 6, 2020.



                                               10
       Case 1:16-cv-10386-LTS Document 520 Filed 08/02/21 Page 11 of 14




89. Attached hereto as Exhibit 88 is a true and correct copy of ICT’s publicly available

   Massachusetts business entity summary on the website of the Secretary of the Commonwealth,

   available at https://corp.sec.state.ma.us/corpweb/CorpSearch/CorpSearch.aspx.

90. Attached hereto as Exhibit 89 is a true and correct copy of relevant transcript excerpts from

   the deposition of Tom Harris, taken on October 30, 2020.

91. Attached hereto as Exhibit 90 is a true and correct copy of relevant transcript excerpts from

   the deposition of David Gill, taken on November 4, 2020.

92. Attached hereto as Exhibit 91 is a true and correct copy of relevant transcript excerpts from

   the deposition of Alexander Styller, taken on November 11, 2020.

93. Attached hereto as Exhibit 92 is a true and correct copy of relevant transcript excerpts from

   the deposition of Stuart Patterson, taken on November 12, 2020 and February 11, 2021.

94. Attached hereto as Exhibit 93 is a true and correct copy of relevant transcript excerpts from

   the deposition of Plaintiff Cathy Yu, taken on January 18, 2021 and January 19, 2021.

95. Attached hereto as Exhibit 94 is a true and correct copy of relevant transcript excerpts from

   the deposition of Plaintiff Jade Cheng, taken on November 10, 2020 and January 29, 2021.

96. Attached hereto as Exhibit 95 is a true and correct copy of relevant transcript excerpts from

   the deposition of Mike Pekar, taken on January 14, 2021 and January 25, 2021.

97. Attached hereto as Exhibit 96 is a true and correct copy of relevant transcript excerpts from

   the 30(b)(6) deposition of Defendants’ corporate representative, Kevan Bartley, taken on

   January 27, 2021.

98. Attached hereto as Exhibit 97 is a true and correct copy of the Supplemental and Rebuttal

   Report of Defendants’ Chinese law expert, Laura Wen-yu Young, dated April 1, 2021.




                                               11
       Case 1:16-cv-10386-LTS Document 520 Filed 08/02/21 Page 12 of 14




99. Attached hereto as Exhibit 98 is a true and correct copy of the Affidavit of Ma Li, Cathy Yu’s

   Chinese defense attorney, dated May 12, 2021.

100.   Attached hereto as Exhibit 99 is a true and correct copy of relevant transcript excerpts

   from the deposition of Plaintiffs’ Chinese law expert, Dan Chow, taken on May 20, 2021.

101.   Attached hereto as Exhibit 100 is a true and correct copy of relevant transcript excerpts

   from the deposition of Defendants’ Chinese law expert, Laura Wen-yu Young, taken on May

   25, 2021.

102.   Attached hereto as Exhibit 101 is a true and correct copy of relevant transcript excerpts

   from the deposition of Plaintiff Jason Yuyi, taken on May 10, 2021 and May 11, 2021.

103.   Attached hereto as Exhibit 102 is a true and correct copy of relevant transcript excerpts

   from the deposition of Defendants’ expert, William Kennedy, taken on May 27, 2021.

104.   Attached hereto as Exhibit 103 is a true and correct copy of the Affidavit of Cathy Yu,

   dated August 2, 2021.

105.   Attached hereto as Exhibit 104 is a true and correct copy of the Affidavit of Jason Yuyi,

   dated August 2, 2021.

106.   Attached hereto as Exhibit 105 is a true and correct copy of the Affidavit of Jade Cheng,

   dated August 2, 2021.

107.   Attached hereto as Exhibit 106 is a true and correct copy of the Affidavit of Alexander

   Styller, dated August 2, 2021.



Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury that the foregoing is true and

correct to the best of my knowledge and belief.




                                                  12
         Case 1:16-cv-10386-LTS Document 520 Filed 08/02/21 Page 13 of 14




Dated:      August 2, 2021               Respectfully submitted,



                                         /s/ Luke Nikas
                                         Luke Nikas
                                         Quinn Emanuel Urquhart & Sullivan, LLP

                                         51 Madison Avenue, 22nd Floor
                                         New York, New York 10010-1601
                                         (212) 849-7000
                                         Counsel to Plaintiffs




                                        13
        Case 1:16-cv-10386-LTS Document 520 Filed 08/02/21 Page 14 of 14




                                   CERTIFICATE OF SERVICE

       I, Luke Nikas, Attorney for Plaintiffs, hereby certify that the foregoing document was filed

using the ECF system and electronic notice will be sent to registered participants as indicated on

the Notice of Electronic Filing.

                                                        /s/ Luke Nikas          _
                                                        Luke Nikas




                                               14
